                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
v.                                            §                   SA-12-CR-260-XR
                                              §
MARY JANE GONZALEZ, ET AL.                    §
                                              §
                                              §

                                          ORDER

       On this day came on to be considered the Government’s Motion for Order Regarding

Application of Payments (dkt. no. 190).

       Background

       In this eight-defendant case, Mary Jane Gonzalez, Mark Gonzalez, and Johnny Gonzalez

(defendant numbers 6, 7 and 8) pled guilty to mail fraud conspiracy. In their January 14, 2013

Judgments these three defendants were ordered to make restitution to the victim (Texas

Workforce Commission) in the amount of $19,591.00. The Judgments further reflected that the

Defendants were jointly and severally liable for the $19,591.00 amount with three other co-

defendants (Sylvia Hawkins, Yvonne Rivette and Norma Saenz).

       Defendants Hawkins, Rivette and Saenz (defendant numbers 1, 2, and 3) were ordered to

make restitution to the victim (Texas Workforce Commission) in the amount of $61,617.00.

These 2013 Judgments further reflected that these Defendants were jointly and severally liable

for the $19,591.00 amount with co-defendants Mary Jane Gonzalez, Mark Gonzalez, and Johnny

Gonzalez; $3,642.00 jointly and severally with Matthew Saenz (defendant number 4); and jointly

and severally for $61,617.00 with defendants Yvonne Rivette and Norma Saenz.


                                              1
       To date, the following Defendants have made the following payments and the following

also reflects the accounting done by the Clerk’s office:

                                                                               Clerk's Application of Joint & Several Payments by Defendants as of 06/18/19

                                                                 PAID BY #1        PAID BY #2    PAID BY #3    PAID BY #4      PAID BY #6     PAID BY #7      PAID BY #8    STILL OWED
                                                                   18,547.37         17,348.42      1,450.00       3,642.00       1,933.85        5,692.00       5,741.46

       owed by Deft's 1,2,3,4                         3,642.00                                                     3,642.00                                                        -
       owed by Deft's 1,2,3,6,7,8                    19,591.00      2,754.23          2,919.49        489.97                      1,993.85        5,692.00       5,741.46          -
       owed by Deft's 1,2,3                          38,384.00     15,793.44         14,428.93        960.03
                          Entire Amount due Victim   61,617.00                                                                                                                   7201.6




       The following reflects the amounts still owing per the Clerk’s office and the

Government’s accounting:




                                                                               2
                     Judgment individual payments made collective payments made amount still owing per Clerk amounts still owing per Govt

         Sylvia
         Hawkins
         (1)             61617                  18547.37                   37345.79                         7201.9                  7201.9
         Yvonne
         Rivette
         (2)             61617                  17348.42                   37345.79                         7201.9                  7201.9
         Norma
         Saenz
         (3)             61617                      1450                   37345.79                         7201.9                  7201.9
         Matthew
         Saenz
         (4)              3642                      3642 n/a                                                     0                      0
         Defenda
         nt      5
         charges
         were
         dismisse
         d                                                                                                       0                      0
         Mary                                            13427.31 plus 6,224.30
         Jane                                            (credits from payments
         Gonzalez                                        made by Defts 1,2 and 3) =
         (6)             19591                   1993.85 19,651.61                                               0                 6163.69
                                                         13427.31 plus 6,224.30
         Mark
                                                         (credits from payments
         Gonzalez
                                                         made by Defts 1,2 and 3) =
         (7)
                         19591                      5692 19,651.61                                                0                6163.69
                                                                                    Clerk's office believes Deft 8
                                                                                    has overpaid by $4,043.54
         Johnny
                                                         13427.31 plus 6,224.30     because at the time he made
         Gonzalez
                                                         (credits from payments     his payment the $19591
         (8)
                                                         made by Defts 1,2 and 3) = amount had been
                         19591                   5741.46 19,651.61                  substantially paid                             6163.69
         total
         amount
         paid to
         TWC                                     54415.1
         amount
         still
         owing to
         TWC                                      7201.9



        In this pending motion, the Government, relying upon United States v. Sheets, 814 F.3d

256 (5th Cir. 2016), argues that the Clerk’s office has incorrectly calculated the balances of

Defendant numbers 6, 7, and 8 as zero.1




1
 In the chart above, the Court has totaled all amounts paid by Defendants 1, 2, and 3 to reach the sum of
$37,345.79. The Court totaled all amounts paid by Defendants 6, 7, and 8 to reach the sum of $13,427.31.

                                                                 3
       In the plea agreements entered by Mary Jane Gonzalez, Mark Gonzalez, and Johnny

Gonzalez (defendant numbers 6, 7 and 8) these defendants and the Government agreed to the

following:

                The Defendant understands that the Defendant will be ordered to pay
       restitution in the amount of $19,591, jointly and severally with the co-defendants;
       this amount represents the losses to the Texas Workforce Commission resulting
       from the fraudulent claims made by Johnny Gonzalez, Mary Jane Gonzalez, Mark
       Gonzalez, and R.J., another individual who has not been charged but who
       knowingly participated in this scheme with these defendants.
       Pursuant to 18 U.S.C.A. § 3664, if “the court finds that more than 1 defendant has

contributed to the loss of a victim, the court may make each defendant liable for payment of the

full amount of restitution or may apportion liability among the defendants to reflect the level of

contribution to the victim's loss and economic circumstances of each defendant.”

       The Court did what the Government asked in assessing restitution amounts. The Court

apportioned liability to reflect the level of each Defendant’s contribution to the victim’s loss.

       In addition, the Court and Clerk’s office did what the Government requested. The

Judgments reflected that Defendants 1, 2, and 3 were jointly and severally liable for the

$19,591.00 amount with co-defendants Mary Jane Gonzalez, Mark Gonzalez, and Johnny

Gonzalez.    Accordingly, when Defendants 1, 2, and 3 made payments, the monies were

apportioned to the amounts owing by Defendants 6, 7 and 8.

       The Clerk’s accounting is correct. The Court, however, recognizes the Government’s

concern that Defendants 6, 7 and 8 have not truly fulfilled their restitution obligations, but

benefit from payments made by Defendants 1, 2 and 3. Further, the Court recognizes the

Government’s concern that the Clerk’s office believes that Defendant 8 is entitled to a $4,043.54

refund when he had not truly paid his restitution amount and the victim is still owed $7,201.60.


                                                  4
The Clerk has no authority to refund this overpayment because it was the result of a Treasury

Offset initiated by the Financial Litigation Unit of the U.S. Attorney's Office.

       The Court concludes that in order to make the victim whole, the $4,043.54 will not be

considered as an overpayment and shall be applied to the remaining restitution amount.

Accordingly, the new remaining balances follow:


                   amounts still owing

        Sylvia
        Hawkins
        (1)                              3158.36
        Yvonne
        Rivette
        (2)                              3158.36
        Norma
        Saenz
        (3)                              3158.36
        Matthew
        Saenz
        (4)                                   0
        Deft 5                                0
        Mary
        Jane
        Gonzalez
        (6)                                   0
        Mark
        Gonzalez
        (7)                                   0
        Johnny
        Gonzalez
        (8)                                   0


       The Government’s motion is granted in part and denied in part as stated above. Going

forward the Government should ensure that its proposed language regarding restitution payments



                                                   5
take into account the complexities associated with multiple defendants and potentially multiple

victims.

       SIGNED this 18th day of June, 2019.




                                           XAVIER RODRIGUEZ
                                           UNITED STATES DISTRICT JUDGE




                                              6
